                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 1 of 8

                                                             1    ROBERT A. RIVAS (SBN 196744)
                                                                  E. LACEY RICE (SBN 266748)
                                                             2    ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  445 South Figueroa Street, Suite 3000
                                                             3    Los Angeles, CA 90071-1619
                                                                  Telephone: (213) 312-2000
                                                             4    Facsimile: (213) 312-2001
                                                                  Email:      robert.rivas@rmkb.com
                                                             5                lacey.rice@rmkb.com
                                                             6    Attorneys for Plaintiff CENTRURO, S.A.P.I. DE
                                                                  C.V.
                                                             7
                                                             8                                UNITED STATES DISTRICT COURT
                                                             9                               EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11   CENTRURO, S.A.P.I. DE C.V., a                    Case No. _______________
                                A Professional Corporation




                                                                  corporation organized and existing
                                                             12   under the laws of Mexico,                        COMPLAINT FOR
                                       Los Angeles




                                                             13                         Plaintiff,                 1. DECLARATION OF NON-
                                                                                                                   INFRINGMENT
                                                             14   v.
                                                                                                                   2. CANCELLATION OF
                                                             15   DOUGLAS KOHLBERG FRENCH,                         TRADEMARK REGISTRATIONS
                                                                  an individual; CABALLEROS, INC, a
                                                             16   corporation organized and existing               3. OPPOSITION TO REGISTER
                                                                  under the laws of the State of Virginia          TRADEMARKS
                                                             17
                                                                                        Defendants.
                                                             18
                                                             19
                                                             20
                                                                                                             PARTIES
                                                             21
                                                                           1.        Plaintiff Centruro, S.A.P.I. de C.V. (hereinafter “Centruro”), is a
                                                             22
                                                                  corporation organized and existing under the laws of Mexico and doing business in
                                                             23
                                                                  Los Angeles, California, through its exclusive importer and distributor of distilled
                                                             24
                                                                  spirits.
                                                             25
                                                                           2.        On information and belief, Defendant Douglas Kohlberg French is an
                                                             26
                                                                  individual residing in Tulare County, California, and Oaxaca, Mexico, and doing
                                                             27
                                                                  business as Caballeros (French individually and French doing business as
                                                             28
                                                                  4836-9244-4848.1                                                                   COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 2 of 8

                                                             1    Caballeros are jointly referred to hereinafter as “French”). He does business in Los
                                                             2    Angeles County, California, promoting and marketing Scorpion Mezcal personally
                                                             3    and through an exclusive distributor licensed by the California Department of
                                                             4    Alcoholic Beverage Control, Pacific Edge Sales (the headquarters of which is in
                                                             5    Los Angeles County).
                                                             6             3.        On information and belief, Defendant Caballeros, Inc. (hereinafter
                                                             7    “Caballeros”), is a Virginia corporation doing business in Los Angeles County,
                                                             8    California, through its exclusive distributor licensed by the California Department
                                                             9    of Alcoholic Beverage Control, Pacific Edge Sales, with a principal place of
Ropers Majeski Kohn & Bentley




                                                             10   business in Los Angeles Country. On information and belief, Caballeros, Inc. is
                                                             11   wholly owned by French. Caballeros is a proper party so that French cannot later
                                A Professional Corporation




                                                             12   assert the same or similar claims through his wholly owned corporate entity.
                                       Los Angeles




                                                             13                                  JURISDICTION AND VENUE
                                                             14            4.        This Court has subject matter jurisdiction over this action pursuant to
                                                             15   15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1332, 1338, and 2201 because Count 1 is
                                                             16   for declaratory judgment for claims involving trademarks and an actual case or
                                                             17   controversy exists between Plaintiff and Defendants, and because this action
                                                             18   involves substantial claims arising under the Lanham Act, and because there is
                                                             19   diversity of citizenship.
                                                             20            5.        This Court has personal jurisdiction over Caballeros and French
                                                             21   because they conduct business in the state of California in this judicial district, and
                                                             22   because they have threatened legal action against a company doing business in Los
                                                             23   Angeles, California.
                                                             24            6.        Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b)
                                                             25   because a substantial part of the events or omissions giving rise to Centruro’s
                                                             26   claims have occurred in this district and French does business in and resides in this
                                                             27   district.
                                                             28
                                                                  4836-9244-4848.1                               -2-                                COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 3 of 8

                                                             1                               FACTS COMMON TO ALL CLAIMS
                                                             2             7.        Centruro seeks protection against a threat of trademark litigation by
                                                             3    Caballeros and French over the word “SCORPION” and its foreign equivalent,
                                                             4    “ALACRAN,” used by the parties for Mezcal and Tequila products. Centruro
                                                             5    manufactures ALACRAN Mezcal and Tequila. Centruro markets ALACRAN
                                                             6    Mezcal and Tequila throughout the United States including Los Angeles County,
                                                             7    California.
                                                             8             8.        On information and belief, French manufactures SCORPION Mezcal
                                                             9    in Mexico. On information and belief, French is licensed by the California
Ropers Majeski Kohn & Bentley




                                                             10   Department of Alcoholic Beverage Control as an importer and wholesaler, doing
                                                             11   business in the United States under the fictitious business name Caballeros. He
                                A Professional Corporation




                                                             12   imports and sells at wholesale SCORPION Mezcal. French claims to be the owner
                                       Los Angeles




                                                             13   of the SCORPION brand. On information and belief, he and Caballeros sell to their
                                                             14   exclusive distributor, Pacific Edge Sales (the headquarters of which is in Los
                                                             15   Angeles County), which then distributes to licensed retailers throughout the United
                                                             16   States including in Los Angeles.
                                                             17            9.        All brands and all parties have co-existed in the United States
                                                             18   peacefully with each other’s full and actual knowledge since 2010, until 2019 when
                                                             19   French resumed his threats of litigation for the first time since a 2010 trade show to
                                                             20   thwart the continuing growth of Centruro’s ALACRAN brand. Too little, too late.
                                                             21            10.       The history of trademark filings, threats and litigation between the
                                                             22   parties is long, convoluted, extensive, and crosses international borders. To
                                                             23   summarize:
                                                             24                      a.    French filed an application with the USPTO for the SCORPION
                                                             25                            trademark and the related design mark in or about March 13,
                                                             26                            2005, and received the Registration No. 4340359 in or about
                                                             27                            May 28, 2013.
                                                             28                      b.    French filed an application with the USPTO for the SCORPION
                                                                  4836-9244-4848.1                               -3-                                   COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 4 of 8

                                                             1                             Mezcal trademark on or about March 21, 2006, and received
                                                             2                             Registration No.3841502 on or about August 31, 2010.
                                                             3                       c.    French filed an application with the USPTO for the SCORPION
                                                             4                             Tequila trademark on or about March 26, 2006, which he later
                                                             5                             abandoned.
                                                             6                       d.    Centruro filed an application with the USPTO for the
                                                             7                             ALACRAN trademark on or about February 26, 2010, and the
                                                             8                             application was abandoned per final Office Action due to the
                                                             9                             conflict with French on or about June 10, 2019.
Ropers Majeski Kohn & Bentley




                                                             10                      e.    French filed an application with the USPTO for the
                                                             11                            ESCORPION (“Scorpion” phonetically in Spanish) trademark
                                A Professional Corporation




                                                             12                            on or about November 25, 2015, and received Registration No.
                                       Los Angeles




                                                             13                            5120883 on or about January 10, 2017.
                                                             14                      f.    French filed an application with the USPTO for the ALACRAN
                                                             15                            (Scorpion’s foreign equivalent) trademark on or about October
                                                             16                            5, 2017, and received Serial No. 87635679. The USPTO cited
                                                             17                            Centruro’s pending application to register ALACRAN as a
                                                             18                            basis, in part, to suspend French’s application.
                                                             19                      g.    Since in or about 2012 to the present, Centruro and French have
                                                             20                            been involved in no less than ten (10) trademark cancellation
                                                             21                            proceedings in Mexico at the Mexican Industrial Property Office
                                                             22                            with each side filing against each other.
                                                             23            11.       Centruro’s Mezcal and Tequila lines use a scorpion on its packaging.
                                                             24   French’s Mezcal line also uses a scorpion on it packaging and a dead scorpion is
                                                             25   contained in the bottle of Mezcal, either floating or at the bottom.
                                                             26            12.       French seeks to prevent Centruro from continuing to use the
                                                             27   ALACRAN wordmark and design mark. In or about 2010, when both brands
                                                             28   entered to the United States market, French (individually and on behalf of
                                                                  4836-9244-4848.1                              -4-                                COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 5 of 8

                                                             1    Caballeros, Inc.) warned Centruro at a trade show that Centruro was infringing his
                                                             2    marks and asked Centruro to cease and desist.1 Centruro disagreed, and continued
                                                             3    marketing in the United States using the ALACRAN mark and scorpion logo.
                                                             4             13.       From 2010 to 2019 Centruro expended a great deal of time, effort and
                                                             5    money to grow and expand its Alacran brand in the United States. Centruro’s
                                                             6    ALACRAN brand grew in the United States at a fast pace and entered many
                                                             7    markets; Centruro’s ALACRAN brand grew to be a large and valuable competitive
                                                             8    business. Nevertheless, Centruro never heard again from French despite the parties
                                                             9    engaging in cancellation proceedings since 2012 in Mexico and despite Centruro’s
Ropers Majeski Kohn & Bentley




                                                             10   broad expansion throughout the United States. However, in or about October, 2017
                                                             11   French filed an application with the USPTO for ALACRAN, at a time when
                                A Professional Corporation




                                                             12   Centruro was planning to introduce its Alacran products into Los Angeles,
                                       Los Angeles




                                                             13   California. The USPTO cited Centruro’s then-pending application to register
                                                             14   ALACRAN as a basis, in part, to suspend French’s application. Thereafter, in or
                                                             15   about 2019, during litigation in Mexico French (individually and on behalf of
                                                             16   Caballeros, Inc.) after nine years warned Centruro to cease and desist infringing
                                                             17   French’s trademark in the United States, and Los Angeles, California, in particular;
                                                             18   and threatened to sue to recover monetary and injunctive relief. On information
                                                             19   and belief, the amount of money Kohlberg would claim exceeds $75,000.
                                                             20            14.       Consumers are not likely to believe any of the goods are related.
                                                             21   French acquiesced since 2010. The goods have been sold in many of the same
                                                             22   markets and retailers, and there has not been any actual confusion whatsoever.
                                                             23   Centruro is not infringing any SCORPION trademark. French’s trademark
                                                             24   registrations relevant to this dispute should be cancelled. French's pending
                                                             25
                                                             26   1
                                                                    The trademark application history of French at the USPTO regarding the date of
                                                                  first legal use and by whom is suspicious, confusing and convoluted, to say the
                                                             27   least. Centruro has serious reservations regarding the date of first lawful use and
                                                                  legal and authorized first sale in the United States of Scorpion Mezcal that contains
                                                             28   a dead scorpion within the bottle.
                                                                  4836-9244-4848.1                              -5-                                COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 6 of 8

                                                             1    ALACRAN application should not proceed to registration. This matter is ripe for a
                                                             2    declaratory judgment.
                                                             3             15.       Centruro seeks relief on the grounds that the marks that are the subject
                                                             4    of these applications and registrations are not registrable because French abandoned
                                                             5    the marks, acquiesced and simply failed to police the marks in the United States,
                                                             6    and is now belatedly attempting to enforce his marks.
                                                             7                                    FIRST CLAIM FOR RELIEF
                                                             8                                  (Declaration of Non-Infringement)
                                                             9             16.       Centruro incorporates paragraphs 1 through 15 herein by reference.
Ropers Majeski Kohn & Bentley




                                                             10            17.       Centruro’s ALACRAN Tequila and Mezcal products use the word
                                                             11   “Alacran” which is the foreign equivalent in Spanish of “Scorpion” and have a
                                A Professional Corporation




                                                             12   scorpion logo on the front label on the bottle. French’s SCORPION Mezcal
                                       Los Angeles




                                                             13   products use the word “Scorpion” and have a scorpion logo on the front label of the
                                                             14   bottle and a dead scorpion contained in the bottle itself, floating or at the bottom.
                                                             15            18.       French acquiesced to Centruro’s use of the ALACRAN mark and logo
                                                             16   by failing to police the SCORPION mark while the ALACRAN brand grew rapidly
                                                             17   and outsold SCORPION by far in many markets including New York, Florida and
                                                             18   is now in California and Los Angeles in particular.
                                                             19            19.       An actual, present, and justiciable controversy has arisen between
                                                             20   Centruro and French concerning their respective marks. All parties have adverse
                                                             21   legal interests. French has made clear to Centruro his belief that their trademarks
                                                             22   are currently being infringed by Centruro, especially now that Centuro has entered
                                                             23   the Los Angeles, California, market; and Centruro has denied any wrongdoing. The
                                                             24   dispute is substantial, definite and immediate, and not hypothetical.
                                                             25            20.       A declaratory judgment of non-infringement should be entered in
                                                             26   Centruro’s favor.
                                                             27            21.       In order to resolve the legal and factual questions raised by French and
                                                             28   Caballeros and to afford relief from the uncertainty and controversy which their
                                                                  4836-9244-4848.1                               -6-                                COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 7 of 8

                                                             1    assertions have precipitated, Centruro is entitled to a declaratory judgment of its
                                                             2    rights under 28 U.S.C. §§ 2201-02.
                                                             3                                  SECOND CLAIM FOR RELIEF
                                                             4     (Cancellation of Federal Registration Nos. 4340359, 3841502, and 5120883 for
                                                             5                                Abandonment through Acquiescence)
                                                             6             22.       Centruro incorporates paragraphs 1 through 21 herein by reference.
                                                             7             23.       Centruro believes that it will be damaged by the continued registration
                                                             8    of Registration Nos. 78586170, 3841502, and 5120883, and hereby petitions to
                                                             9    cancel these registrations on the grounds that the marks that are the subject of these
Ropers Majeski Kohn & Bentley




                                                             10   registrations have been abandoned through acquiescence and failure to police.
                                                             11                                  THIRD CLAIM FOR RELIEF
                                A Professional Corporation




                                                             12                       (Denial of Federal Registration of Marks in USPTO
                                       Los Angeles




                                                             13                                 Application Serial No. 87635679)
                                                             14            24.       Centruro incorporates paragraphs 1 through 23 herein by reference.
                                                             15            25.       Centruro believes that it will be damaged by the registration of the
                                                             16   marks that are the subject of U.S. Application Serial No. 87635679 and hereby
                                                             17   seeks denial of federal registration of these marks on the grounds that the marks
                                                             18   that are the subject of these applications are not registrable because Centruro’s prior
                                                             19   use beginning in 2010, and French has abandoned his registered SCORPION marks
                                                             20   through acquiescence and failure to police.
                                                             21                                      PRAYER FOR RELIEF
                                                             22            WHEREFORE, Centruro prays for the following relief:
                                                             23            1.        A judgment declaring that Centruro’s ALACRAN trademark and
                                                             24   brand do not infringe any trademark rights owned by French;
                                                             25            2.        A judgment declaring that Centruro has the right to use ALACRAN
                                                             26   and the Scorpion logo on products sold and offered for sale by Centruro, free from
                                                             27   interference by French and Caballeros, its officers, agents, employees, attorneys,
                                                             28   privies, representatives, successors and assigns, and any and all persons acting in
                                                                  4836-9244-4848.1                               -7-                                COMPLAINT
                                                                  Case 1:20-cv-00078-DAD-EPG Document 1 Filed 01/15/20 Page 8 of 8

                                                             1    active concert or participation with or under authority from Kohlberg or Caballeros;
                                                             2             3.        A judgment ordering that French and Caballeros, its officers, agents,
                                                             3    employees, attorneys, privies, representatives, successors and assigns, and any and
                                                             4    all persons in active concert or participation with or under authority from Kohlberg
                                                             5    or Caballeros, be permanently enjoined from:
                                                             6                       a.    Interfering with or threatening to interfere with the use of
                                                             7                             ALACRAN and the Scorpion logo by Centruro, its related
                                                             8                             companies, successors or assigns, in connection with its or their
                                                             9                             business;
Ropers Majeski Kohn & Bentley




                                                             10                      b.    Instituting or prosecuting any suit or other proceeding placing in
                                                             11                            issue the right of Centruro or said related companies, successors
                                A Professional Corporation




                                                             12                            or assigns to use ALACRAN and the scorpion logo in
                                       Los Angeles




                                                             13                            connection with products sold or offered for sale by Centruro;
                                                             14            4.        A judgment ordering the cancellation of Registration Nos. 78586170,
                                                             15   3841502, and 5120883;
                                                             16            5.        A judgment ordering the denial of registration of Application Serial
                                                             17   No. 87635679;
                                                             18            6.        An award of costs in this action;
                                                             19            7.        A finding that this case is "exceptional" within the meaning of 15
                                                             20   U.S.C. § 1117 and a corresponding award of attorneys' fees in Centruro’s favor; and
                                                             21            8.        For such other, further, or different relief as the Court deems just and
                                                             22   proper.
                                                             23   Dated:        January 15, 2020                ROPERS, MAJESKI, KOHN & BENTLEY
                                                             24
                                                             25                                                 By: /s/ Robert A Rivas
                                                                                                                   ROBERT A. RIVAS
                                                             26                                                    E. LACEY RICE
                                                                                                                   Attorneys for Plaintiff
                                                             27                                                    CENTRURO, S.A.P.I. DE C.V.
                                                             28
                                                                  4836-9244-4848.1                               -8-                                 COMPLAINT
